In an action to recover damages for wrongfully procuring assets of a decedent, defendant Arthur Hollander appeals from an order of the Supreme Court, Kings County, dated July 20, 1972, which denied his motion to' dismiss the complaint for lack Of jurisdiction over tile subject matter. Order modified by (1) striking the words “in all respects ” which appear after the decretal provision that the motion is denied and (2) adding thereto a provision ordering that the case is transferred to the Surrogate’s Court, Kings County. As so modified, order affirmed, without costs. In our opinion, this case should be transferred to the Surrogate’s Court, because the alleged wrongs concern the nonprobate of a purported will and the conversion of the assets of a decedent’s estate. Wherever possible, all litigation involving the property and funds of a decedent’s estate should be disposed of in the Surrogate’s Court (Shearn v. Lord, 16 Mise 2d 224; Mayer v. Goldhaber, 63 Mise 2d 605). Accordingly, Special Term should have exercised its power under subdivision a of section 19 of article VI of the Constitution of the State of Hew York to direct the transfer to the Surrogate’s Court {Garland V. Baunheim, 29 A D 2d 383). Hopkins, Acting P. J., Latham, Gulotta, Christ and Brennan, JJ., concur.